DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment on 9/01/2020. As per the preliminary amendment, claims 1, 7, 9, 12, 15, 18, and 21 have been amended, claims 8, 14, and 22 have been cancelled, and claim 23 has been added. Thus, claims 1-7, 9-13, 15-21, and 23 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 21 are objected to because of the following informalities:
Claim 12 lines 7-8 recite the language “the sensor contains.” Examiner suggests changing to read --the sensor containing-- in order to correct a grammatical issue.
Claim 21 line 3 recites the language “the distal end of the tube inserted into the body conduit.” Examiner suggests changing to read --the distal end of the tube adapted to be inserted into the body conduit-- as it is understood from the disclosure that the body conduit it intended to be part of the body of a person, which is not eligible patent subject matter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 9-11, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the adjustment plate" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the adjustment plate" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka et al. (US Pat. 6,705,319) in view of Wiest et al. (US Pub. 2012/0017700) in view of Foley (US Pub. 2010/0101573).
Regarding claim 1, Wodicka discloses an apparatus for detecting acoustic reflections (apparatus 70 in Fig. 11, namely ventilator 72 and connector 16 which attach to an endotracheal tube 10; see Col. 8 lines 51-53) that arise from within a tube and body conduit 
Wodicka does not have a detailed description of the tube connector being sized for connection to a neonatal endotracheal tube.
However, Wodicka shows a similar prior art device that teaches a connector having a distal end for connecting to a neonatal endotracheal tube (shown in Fig. 8 of Wodicka). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube and tube connector of the modified Wodicka device to be sized to a neonatal endotracheal tube as taught by the prior art shown in the Wodicka device as it would give the device the ability to be used on infants. 
The modified Wodicka device does not have a detailed description of an adjustment member aligned with the sensor and being configured to adjust a pressure applied to the 
However, Wiest teaches a similar device for ultrasonic measurement of fluids in a tube, where an adjustment member is aligned with the sensor (see screw 78 in Fig. 7, which is aligned with a transducer 6; with a second identical configuration across from it as seen in Fig. 5) and being configured to adjust a pressure applied to the sensor (see Fig. 7 where adjustment of the screw 78 changes pressure applied to spring 69, and thus to transducer 6); and a compliant sheet disposed between the adjustment member and the sensor (see annotated Fig. 7 below, where “compliant” is a broad term not specifically defined by the specification which is understood to mean that is meet the requirements of the system, and “sheet” is likewise a broad term not specifically define by the specification that is understood to mean a broad, flat piece of material; and thus the section in annotated Fig. 7 below is considered a compliant sheet), wherein the adjustment member is configured to cause deflection toward the sensor and apply pressure to the compliant sheet and sensor (see annotated Fig. 7 below where the screw 78 applied force on spring 69 and thus on transducer 6, which applies pressure onto both the compliant sheet and the transducer 6).

    PNG
    media_image1.png
    369
    551
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka device to include a screw and spring for applying pressure and a compliant sheet as taught by Wiest, as it allows for an adjustable amount of force to be applied to the ultrasonic transducer, in order to adjust the sensitivity of the transducer to the acoustic signals (Wiest; see [0093]).
The modified Wodicka device does not have a detailed description of the adjustment member is configured to cause deflection of the adjustment plate toward the sensor and apply pressure to the compliant sheet and sensor.
However, Foley teaches an adjustment member for a tube comprising an adjustment plate (adjustment plate 254 in Fig. 10) and a set screw (thumb screw 256 in Fig. 10), where the screw is rotated to move the adjustment plate (see [0050] lines 4-9). 

Regarding claim 2, the modified Wodicka device has the housing including a first housing member (Wodicka; ventilator 72 in Fig. 11) which contains the sound generator (Wodicka; speaker 74 in Fig. 11) and a second housing member (Wodicka; connector 16 in Fig. 11).
The applied embodiment of Wodicka in the modified Wodicka device differs from the present invention in that Wodicka’s sensors (microphones 76 and 78) are located in the first housing member (ventilator 72) rather than one of the sensors being in the second housing member (connector 16).
However, Wodicka in Fig. 9 teaches another embodiment of the sensors (microphones 76 and 78) where the sensors are located in a second housing member (connector 16). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of one of the sensors in the modified Wodicka device to be in a second housing member as taught by the alternate Wodicka embodiment, since it is an obvious design choice as there is no criticality of the relocation of the parts and Wodicka's sensor would perform equally well when placed in the second housing member (Wodicka; connector 16).

Regarding claim 5, the modified Wodicka device has a compliant tube (Wodicka; conduit 73 in Fig. 12) which is aligned with the sensor (Wodicka; microphone 76 in Fig. 11) to transmit pressure sound waves from the compliant tube to the sensor (Wodicka; where speaker 74 transmits acoustic waves down endotracheal tube 10 in Fig. 11).
Regarding claim 7, the modified Wodicka device has the sensor contains at least two sensing elements that are spaced apart and aligned with the compliant tube (Wodicka; see a first microphone 76 in Fig. 11, which is aligned with the longitudinal axis of the endotracheal tube 10), wherein the adjustment member is aligned with a first of the sensing elements (Wiest; see Fig. 7 where the sensor of Wodicka has been modified to include a screw and spring that apply pressure onto the sensor, as modified by Foley to include an adjustment plate).
Regarding claim 9, the modified Wodicka device has a second adjustment member aligned with a second of the sensing elements (Wiest; see Fig. 5 where each transducer has the screw and spring adjustment member as seen in Fig. 7, such that there is a second transducer with the adjustment screw and spring), wherein the second adjustment member is configured to adjust a pressure applied to the second sensing element (Wiest; see Fig. 7 where adjustment of the screw 78 changes pressure applied to spring 69, and thus to transducer 6, which occurs in the second sensing element as well).

Regarding claim 21, the modified Wodicka device as modified in claim 1 has everything as claimed, including an apparatus for detecting acoustic reflections (Wodicka; apparatus 70 in Fig. 11, namely ventilator 72 and connector 16 which attach to an endotracheal tube 10; see Col. 8 lines 51-53) that arise from within a tube and body conduit (Wodicka; endotracheal tube 10 in Fig. 11 leading into a person’s esophagus; see Col. 8 lines 51-53), the tube having a proximal end and a distal end (Wodicka; see Col. 8 lines 59-62; see also Fig. 9 where a proximal end is at 71, and a distal end is at 14), the apparatus coupled to the proximal end (Wodicka; see Fig. 9 where the connector 16 attaches to the proximal end of the endotracheal tuber at 71), the distal end of the tube inserted into the body conduit (Wodicka; see Figs. 3-5 and 9 where the distal end 14 of the endotracheal tube is inserted into the esophagus of the user), the apparatus comprising: a sound generator positioned at a distal position to the ventilator within the breathing circuit to generate a sound signal into a sensor located distal to the sound generator (Wodicka; speaker 74 in Fig. 9 which is distal ventilator 72, and has a distal sensor located as microphone 76); the sensor being for detecting a sound signal in the tube at a distal position relative to the sound generator (Wodicka; microphone 76 in Fig. 9), and for generating a signal corresponding to the detected sound signal (Wodicka; see Col. 9 lines 11-15); a housing including the sensor and having a tube connector sized for an endotracheal tube (Wodicka; see the connector 16 in Fig. 9, where the walls of the connector provide a housing for microphone .
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Wiest and Foley as applied to claims 1 and 21 above, and further in view of Ingold (US Pub. 2012/0083702).
Regarding claims 4 and 23, the modified Wodicka device has almost everything as claimed, including a sensor.
The modified Wodicka device does not have the sensor being a piezo-electric film. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio sensor of the modified Wodicka device to be made of piezo film as taught by Ingold, as it is a known audio sensor that is flexible, lightweight, and highly sensitive (shown in [0032] lines 9-10 of Ingold).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Wiest and Foley as applied to claim 5 above, and further in view of Kartush (US Pub. 2010/0317956).
Regarding claim 6, the modified Wodicka device has almost everything as claimed, including a sensor in proximity to a compliant tube.
The modified Wodicka device does not have the sensor being at least partially wrapped around the compliant tube. 
However, Kartush teaches sensors wrapped around an endotracheal tube (sensor 614 around cannula 612 in Fig. 23; cannula can be an endotracheal tube as seen in [0029] lines 13-15). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka device to wrap around the tube as taught by Kartush as it would give the sensors more angles to receive the sound, leading to more accurate sensors.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Wiest and Foley as applied to claim 1 above, and further in view of Raphael (2003/0034035).
Regarding claim 10, the modified Wodicka device has almost everything as claimed, including a tube connector.
The modified Wodicka device does not have the inner diameter of the tube connector being no greater than 3.5 mm.
However, Raphael teaches an endotracheal tube with an inner diameter ranging from 2.5-3.5 mm (see [0009] lines 3-5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the connecting portion of the tube connector used by the modified Wodicka device to have an inner diameter within the 2.5-3.5 mm inner diameter of the tube taught by Raphael, since it would allow the tube connector to fit with the tube for pediatric applications.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Kamen et al. (US Pat. 9,677,555).
Regarding claim 12, Wodicka discloses an apparatus for detecting acoustic reflections (apparatus 70 in Fig. 11, namely ventilator 72 and connector 16 which attach to an endotracheal tube 10; see Col. 8 lines 51-53) that arise from within a tube and body conduit (endotracheal tube 10 in Fig. 11 leading into a person’s esophagus; see Col. 8 lines 51-53), the tube having a proximal end and a distal end (see Col. 8 lines 59-62; see also Fig. 9 where a proximal end is at 71, and a distal end is at 14), the apparatus coupled to the proximal end (see 
Wodicka does not have a detailed description of the sensor being configured to normalize the at least two sensing element’s sensitivity to the detected sound signal.
However, Kamen teaches a similar device for acoustic measurements of fluids using a speaker and microphone arrangement (see Fig. 70 speaker 227 with microphones 223 and 226), where the two microphones can be modified by an acoustic gain in order to correlate them together (see Col. 49 lines 59-67 to Col. 50 lines 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microphone sensors of Wodicka to have an acoustic gain that correlates them as taught by Kamen, as it brings the two microphone 
Regarding claim 19, the modified Wodicka device has a sensor (Wodicka; microphone 76 in Fig. 12) which directly contacts the compliant tube (Wodicka; as shown by proximity of microphone 76 to conduit 73 in Fig. 12; see also Col. 10 lines 12-13).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Kamen as applied to claim 12 above, and further in view of Ingold.
Regarding claim 12, the modified Wodicka device has almost everything as claimed, including a sensor.
The modified Wodicka device does not have the sensor being a piezo-electric film. 
However, Ingold teaches an audio sensor that is made of piezo film (seen in [0032] lines 5-6). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio sensor of the modified Wodicka device to be made of piezo film as taught by Ingold, as it is a known audio sensor that is flexible, lightweight, and highly sensitive (shown in [0032] lines 9-10 of Ingold).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Kamen as applied to claim 12 above, and further in view of Wiest.
Regarding claim 15, the modified Wodicka device has a first sensing element, as well as the normalization between two sensing elements.
The modified Wodicka device does not have a detailed description of an adjustment member aligned with the first sensing element, wherein the adjustment member is configured 
However, Wiest teaches a similar device for ultrasonic measurement of fluids in a tube, where an adjustment member is aligned with the sensor (see screw 78 in Fig. 7, which is aligned with a transducer 6; with a second identical configuration across from it as seen in Fig. 5) and is configured to adjust a pressure applied to the sensor (see Fig. 7 where adjustment of the screw 78 changes pressure applied to spring 69, and thus to transducer 6), wherein the adjustment member is configured to adjust a mean pressure applied to the sensor (see Fig. 7 where the screw 78 applied force on spring 69 and thus on transducer 6, which applies pressure on the transducer 6). Wiest also teaches a compliant sheet disposed between the adjustment member and the sensor (see annotated Fig. 7 in the rejection of claim 1, where “compliant” is a broad term not specifically defined by the specification which is understood to mean that is meet the requirements of the system, and “sheet” is likewise a broad term not specifically define by the specification that is understood to mean a broad, flat piece of material; and thus the section in annotated Fig. 7 is considered a compliant sheet), wherein the adjustment member is configured to cause deflection toward the sensor and apply pressure to the compliant sheet and sensor (see annotated Fig. 7 in the rejection of claim 1 where the screw 78 applied force on spring 69 and thus on transducer 6, which applies pressure onto both the compliant sheet and the transducer 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka device to include a screw and spring for applying pressure and a compliant sheet as taught by 
Regarding claim 18, the modified Wodicka device has a second adjustment member aligned with a second of the sensing elements (Wiest; see Fig. 5 where each transducer has the screw and spring adjustment member as seen in Fig. 7, such that there is a second transducer with the adjustment screw and spring), wherein the second adjustment member is configured to adjust a pressure applied to the second sensing element (Wiest; see Fig. 7 where adjustment of the screw 78 changes pressure applied to spring 69, and thus to transducer 6, which occurs in the second sensing element as well).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Kamen and Wiest as applied to claim 15 above, and further in view of Foley.
Regarding claim 16, the modified Wodicka device has an adjustment member with a set screw, which puts pressure on a sensor (Wiest; screw 78 in Fig. 7). 
The modified Wodicka device does not have a detailed description of the adjustment member is configured to cause deflection of the adjustment plate toward the sensor and apply pressure to the compliant sheet and sensor.
However, Foley teaches an adjustment member for a tube comprising an adjustment plate (adjustment plate 254 in Fig. 10) and a set screw (thumb screw 256 in Fig. 10), where the screw is rotated to move the adjustment plate (see [0050] lines 4-9). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjustment member screw and spring (Wiest; Fig. 7) of the modified Wodicka device to include an adjustment plate as taught by 
Regarding claim 17, the modified Wodicka device has everything as claimed, including a compliant sheet disposed between the adjustment plate and the sensor (Wiest; see annotated Fig. 7 in rejection of claim 1, where “compliant” is a broad term not specifically defined by the specification which is understood to mean that is meet the requirements of the system, and “sheet” is likewise a broad term not specifically define by the specification that is understood to mean a broad, flat piece of material; and thus the section in annotated Fig. 7 is considered a compliant sheet, which is pressed against by the plate which is part of the adjustment member as taught by Foley), such that deflection of the adjustment plate toward the sensor applies pressure to the compliant sheet and the sensing element (Wiest; see annotated Fig. 7 in rejection of claim 1 where the screw 78 applied force on spring 69 and thus on transducer 6, which applies pressure onto both the compliant sheet and the transducer 6, where the screw presses against the plate which is part of the adjustment member as taught by Foley)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wodicka in view of Kamen as applied to claim 12 above, and further in view of Kartush.
Regarding claim 6, the modified Wodicka device has almost everything as claimed, including a sensor in proximity to a compliant tube.
The modified Wodicka device does not have the sensor being at least partially wrapped around the compliant tube. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of the modified Wodicka device to wrap around the tube as taught by Kartush as it would give the sensors more angles to receive the sound, leading to more accurate sensors.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,668,240 in view of Wodicka. 
For claim 1:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features) what elements differ in the presentation of the application claims.
US Pat. 10,668,240
Instant Application
the sensor including at least a first sensing element and a second sensing element that are spaced apart; a compliant tube aligned with the sensor and configured to transmit sound pressure waves from within the compliant tube to the sensor, the first and second sensing elements being aligned with the compliant tube; a housing including a lumen, the sound generator, and the sensor and having a tube connector sized for a membrane between the sound generator and the lumen and configured to provide a pressure seal between the lumen and the sound generator; and an adjustment member including a set screw, an adjustment plate, and a compliant sheet disposed between the adjustment plate and the sensor, the adjustment member being aligned with the first sensing element, wherein the adjustment member is configured to adjust a pressure applied to the first sensing element and rotation of the set screw deflects the adjustment plate toward the sensor, wherein the deflection applies pressure to the compliant sheet and the first sensing element.



As seen in the above comparison of the claims, the limitations of the instant application are all present in the ‘240 patent, and the instant application represents a broader form than the ‘240 patent. As the instant application represents a broader form of the invention, it has all of the same components as the ‘240 patent, and in fact has less components and structure. 
Claim 21 of the instant application is similar to claim 1 of the both the instant application and the ‘240 patent, with the significant difference being that the “sound generator [is] positioned within the ventilator or at a distal position to the ventilator within the breathing circuit.” However, as clearly seen in Fig. 9 of Wodicka, the placement of a speaker 74 distal to a ventilator 72 is known, and the placement lacks any criticality. 
Further, the dependent claims contain nearly identical claim language to the ‘240 patent. Claim 2 aligns with claim 2 of the ‘240 patent; claim 3 aligns with claim 3 of the ‘240 patent; claim 4 aligns with claim 4 of the ‘240 patent; claim 5 has a limitation from claim 1 of the ‘240 patent; claim 6 aligns with claim 6 of the ‘240 patent; claim 7 has a limitation from claim 1 of the ‘240 patent; claim 9 aligns with claim 9 of the ‘240 patent; claim 10 aligns with claim 10 of the ‘240 patent; claim 11 aligns with claim 11 of the ‘240 patent; and claim 23 aligns with claim 4 of the ‘240 patent. 
Thus, the instant application is seen as a broader version of the ‘240 patent, and thus constitutes double patenting. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Magane et al. (US Pub. 2006/0032286), Dugger et al. (US Pat. 8,489,342), and Freeman et al. (US Pat. 9,826,956) show various structures and features of ultrasonic sensing devices and/or adjustments thereof.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785